Citation Nr: 1726922	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-27 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Service connection for obstructive sleep apnea, as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Underwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964, including service in the Vietnam War, for which he was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.

In March 2016, the Board remanded the matter for further evidence and VA examinations, which were conducted in May 2016 and July 2016.  

In light of the fact that service connection is already in effect for PTSD, the evaluation of which includes symptoms of sleep disturbance, the Board has recharacterized the issue on appeal to more expressly focus on sleep apnea.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, additional development is needed to best adjudicate the Veteran's claim.  

The Veteran asserts that his sleep apnea had its onset during his time served in Vietnam, and that it arose due to his PTSD.  He reports having continuous trouble sleeping subsequent to an August 1964 incident in which he was onboard a destroyer in the Tonkin Gulf.  The crew was given to believe that many small fishing boats nearby might be packed with explosives and could try to ram the ship.  It was also believed that torpedoes were headed in their direction.  Although his ship was not hit, this incident made the Veteran nervous, resulting in sleep disturbance.  VBMS, 08/30/2011, Correspondence at 1; VBMS, 11/20/2015, Hearing Testimony at 9.  In a May 2014 rating decision, the Veteran was service connected for PTSD related to this incident, effective October 2009.  

The earliest mention of a sleep apnea diagnosis found in the Veteran's claims file is included in private medical records associated with a July 1994 oral sleep improvement surgical procedure.  This document shows that there was an even earlier established diagnosis that is not included in the electronic record.  VBMS, 08/22/2011, Medical Records - Private at 6.  Following an October 2005 sleep study, the Veteran was further treated for severe obstructive sleep apnea.  VBMS, 01/11/2010, Medical Treatment Record - Non-Government Facility 18-19.

A November 2015 private physician stated that while he was unaware of the exact data, a recent association between PTSD and sleep apnea had been found.  The private physician also noted that the Veteran's PTSD medication (Fluoxetine) may be associated with the Veteran's weight gain, which is another possible cause of sleep apnea.  VBMS, 01/13/2016, Correspondence at 7.

A May 2016 VA examiner found that the Veteran's disorder was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner provided rationale explaining that the Veteran began to experience insomnia while he was serving in Vietnam and that he later had problems with symptoms of PTSD.  The examiner further noted that sleep problems can be very important symptoms of PTSD.  However, this statement is not deemed to be probative as to the more salient question of whether the specific disorder of sleep apnea, as opposed to more generalized insomnia or other similar sleep disturbance, was caused or aggravated by PTSD.  In making this distinction, the Board notes that sleep disturbance is already contemplated in the rating criteria for evaluating the service-connected PTSD.  Sleep apnea, however, involves distinct symptoms such as gasping and daytime fatigue which likely could support a rating separate from the more generic sleep problems associated with psychiatric disability.  The May 2016 opinion is not sufficiently responsive with respect to sleep apnea, and hence an addendum is required.

In reaching the above finding, the Board recognizes that a July 2016 
VA examiner found that the sleep apnea was less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service
connected condition.  She determined that obstructive sleep apnea was due to pathology in the posterior pharynx (the Veteran previously underwent two surgeries in this area) and there was no medical evidence that sleep apnea is caused by PTSD.  She also included language from uptodate.com, a clinical decision support website, stating:  "From UpToDate:  The most important risk factors for OSA are advancing age, male, gender, obesity, and craniofacial or upper airway soft tissue abnormalities.  Additional risk factors identified in some studies include smoking, nasal congestion, menopause, and family history."  The examiner further noted that the Veteran stated that he had been using a CPAP machine for 40 years, although his records only provided that a sleep study and subsequent treatment occurred in October 2005. 

The March 2016 Remand that prompted the July 2016 examination requested that the Veteran and his representative submit evidence that was raised during the November 2015 hearing, connecting PTSD and sleep apnea.  The Remand also required the examiner to print out any pertinent medical articles or literature and address them in the rationale of the medical opinion.  

These articles were provided in an Appellate Brief by the American Legion in June 2017, approximately one year after the post-remand VA examinations were conducted.  The Appellate Brief provided various evidence including multiple internet website links supporting the Veteran's assertions of his secondary service connection to sleep apnea.  

Two of the links provided in the Appellate Brief addressed the relationship between sleep apnea and PTSD.
  
1.  Walter Reed Study:
www.mdedge.com/chestphysician/article/107080/sleep-medicine/sleep-apnea-found-57-veterans-ptsd

2.  VA Outpatient Study:
http://www.aasmnet.org/articles.aspx?id=5569

Two additional links explained general physical effects of PTSD, including obesity, which is a cause of sleep apnea. 

1.  VA/DoD Clinical Practices Guidelines website.  The Appellate Brief includes printouts of two sections of this website - page 4 includes PTSD guidelines mentioning obesity; and pages 5-6 include obesity guidelines connecting past psychiatric history:  
http://www.healthquality.va.gov/guidelines/MH/ptsd

2.  Dr. Paula P. Schnurr's class on the physical health effects of PTSD on www.ptsd.va.gov (under the Professionals/Continuing Education link on that website).

Finally, the Appellate Brief included a link that establishes psychosomatic medicine as a definitive subspecialty:
https://www.abpn.com/become-certified/taking-a-subspecialty-exam/psychosomatic-medicine/

No addendum opinion was provided in light of this new information.  Thus, this issue presents a medical question that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  

In addition, VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103a; 38 C.F.R. 
§ 3.159(c) (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

Consequently, a remand for an opinion on this question by an appropriate clinician is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  Arrange for a file review by an appropriate examiner who has not yet provided an opinion in this case.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  An additional examination may be provided if deemed appropriate.  The examiner should answer the following:

Is it at least as likely as not that the Veteran's current sleep apnea, was incurred by his military service, to include as a result of his service-connected PTSD based on his experiences in the Gulf of Tonkin.  If not, is it at least as likely as not that sleep apnea has been aggravated (permanently worsened beyond its natural progression) by the service-connected PTSD disability?  If aggravation is found, please estimate the baseline level of disability prior to aggravation, or explain why this cannot be accomplished.

The examiner should print out and address any medical research or literature in the electronic file regarding a link between PTSD and sleep apnea, to include the American Legion's June 2017 Appellate Brief and the following links provided in the Appellate Brief:

Walter Reed Study:
www.mdedge.com/chestphysician/article/107080/sleep-medicine/sleep-apnea-found-57-veterans-ptsd

VA Outpatient Study:
http://www.aasmnet.org/articles.aspx?id=5569

The examiner should print out and address any medical research or literature regarding a link between PTSD/obesity and sleep apnea to include the following link provided in the American Legion's June 2017 Appellate Brief: 

VA/DoD Clinical Practices Guidelines website:. 
http://www.healthquality.va.gov/guidelines/MH/ptsd

The examiner should also refer to Appellate Brief, pages 4-6 (VBMS, 06/16/2017).

The examiner must provide a comprehensive rationale with reference to relevant medical findings for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so.

2.  The RO should then readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, the RO must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


